DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits and is responsive to the papers filed on 9/24/2019.  Claims 8-20 are currently pending.

Information Disclosure Statement
1.	The Information Disclosure Statements (IDS) submitted on 9/24/2019 and 11/19/2019 has been considered by the examiner.
	
Drawings
2.	The drawings that were filed on 9/24/2019 have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because while the claim states “comprising a computer readable storage medium having program instructions,” the word non-transitory does not modify the computer product.  Therefore, the BRI of the computer product includes signals.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Malik (US 20200055526 A1) in view of McGregor (WO 2013003911 A1).
8.	Regarding Claim 8, Malik teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising (Malik: [0009] and [0035] "In one aspect of the present invention, a non-stop train system comprises: a plurality of train cars each comprising: a braking system coupled to rail wheels... and a wireless transmitter and receiver, an electronic control module communicatively coupled to the proximity sensor via the wireless transmitter and receiver and comprising a processor and a memory [storage medium having instructions]..."  Also, "The short and long-distance non-stop express train and individual train cars are self-propelled and either controlled by a human operator with computer assistance [computer program product] or are automatically controlled by computer mechanisms that interface with the coupling proximity sensor suite system."): 
Determining that a train has approached to within a trigger distance from a first train segment, the train having a first velocity in a first direction along a track; causing the first train segment to accelerate to approximately the first velocity (Malik: [0037] "Each operator's cab, as part of this embodiment, contains a visual display, part of a coupling proximity sensor suite system [train within trigger distance], indicating the distance and time of arrival of the non-stop express train 18 [train having a first velocity, in first direction along track] that is approaching. The prepositioned car 14a then uses an audio and visual countdown to accelerate the prepositioned car 14a to speed [accelerate first train segment to first velocity] once the non-stop express train has passed by the prepositioned train car or cars 14a. The operators of the prepositioned car 14a and the non-stop express train 18 are in constant communication via transceivers over wireless networks to ensure coordination of train operations."); 
And coupling the first train segment to an… end of the train, wherein the coupling is performed while the first train segment and the train are in motion at approximately the first velocity (Malik: [0009] and [Claim 15] "In one aspect of the present invention, a non-stop train system comprises...the sensors detect a distance and a relative speed between the at least one non-stop express train car and the at least one prepositioned train car, and the electronic control module adjusts the speed of the at least one non-stop express train car and the at least one prepositioned train car based on the detected distance such that the rear coupler of the at least one non-stop express train car couples to the front coupler of the at least one prepositioned train car while moving along the track."  Also, "The non-stop train system of claim 1, wherein the electronic control module adjusts a speed differential [coupling while first train segment and train are in motion, at approximately the first velocity] of the at least one non-stop express train and the at least one prepositioned car to be between about 0.37 miles per hour up to about 22 miles per hour.").
	Malik fails to teach coupling the first train segment to a front end of the train.
	However, in the same field of endeavor, McGregor teaches coupling the first train segment to a front end of the train, wherein the coupling is performed while the first train segment and the train are in motion at approximately the first velocity (McGregor: [0026] and [0028] "To on-board passengers, a carriage 202 has stopped to disembark the last load of passengers, and then on-boards passengers wishing to join the next Train 204. As portrayed in Figure 2b, the carriage 202 accelerates under its own power ahead of the next approaching Train 204 [first train segment accelerates to first velocity], synchronising speeds [first train segment and train are in motion, approximately at first velocity] as they approach each other and engage coupling [coupling first train segment and train] and docking mechanisms."  Also, "Further, a carriage or carriages which have previously stopped at a station ahead of the train 304, or may have been transferred over from an adjacent line, may be coupled to the front of train 304 [coupling first train segment to front end of the train], so that the length of train 304 may remain substantially constant over time but the particular carriages making up train 304 change over time, or the length of the train 304 may vary over time depending on the demand at that point in the system.").  
Malik and McGregor are considered to be analogous to the claim invention because they are in the same field of modular train systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Malik to incorporate the teachings of McGregor to couple the train segment to the front end of the train 
9.	Regarding Claim 9, Malik and McGregor remains as applied above in Claim 8, and further, Malik teaches determining that a second train segment is at a rear end of the train (Malik: [0038] "Prior to the next station 16 or stop, the prepositioned car 14a [second train segment] attached to the rear of the non-stop express train 18 [at rear end of train], is now available for passengers to enter to allow them to disembark at the next station 16 or stop along the non-stop express train route."); 
Determining that the train has approached to within a threshold distance away from a next station (Malik: [0043] and [0051] "The operators 20 of the both the non-stop express train 18 and the soon-to-detach rear car(s) 14c remain in their respective operator cabs 24 and monitor the visual display 26 indicators of the coupling proximity sensor suite system that displays the status of the coupling system 22, train speed and the countdown to decoupling operations [approached within a threshold distance]."  Also, "The ECM 36 then provides the operator of the detached car real-time car-to-station distance information on the display device 26 from the position transmitter(s) 42 in order for the operator to know when to start braking the detached car and to arrive at the correct location at the drop off or pick up location."); 
Decoupling the second train segment from the rear end of the train (Malik: [0038] "The non-stop express train 18 has any number of drop off car(s) 14a and 14b which can detach [decoupling second train segment from rear] and stop at the next designated station 16 or stop along the non-stop express train route."); 
And causing the second train segment to decelerate such that it comes to a stop at the next station (Malik: [0038] "The drop off car(s) 14a and 14b that are approaching this aforementioned station 16 or stop enter the stop track 12b from the main track 12a and decelerate [second train segment decelerates] by using braking or, in a further embodiment, using regenerative braking, to come to a stop to act as the replacement propositioned car 14a at the designated station 16 or stop to await the arrival of the next non-stop express train 18 [stop at the next station]."). 
10.	Regarding Claim 10, Malik and McGregor remains as applied above in Claim 9, and further, Malik teaches causing the second train segment to decelerate includes sending a deceleration signal to a motor controller to control an electronic motor of the second train segment (Malik: [0045] and [0050] "The display may include braking instructions [deceleration signal] and braking operational status for fully manual operation, partial computer-controlled [to motor controller] operation or fully automated operation of the detaching car."  Also, "The coupling proximity sensor suite system electronic control module or ECM 36 uses a central processor unit (CPU) device to receive the inputs from the various sensors, process those inputs and output the appropriate instructions, information, real-time visual, CGI and graphical representations of the coupling equipment status, or provide error messages with the necessary corrective actions required to ensure safe and secure coupling and uncoupling operations.").  
11.	Regarding Claim 11, Malik and McGregor remains as applied above in Claim 8, and further, Malik teaches causing the first train segment to accelerate includes sending an acceleration signal to a motor controller to control an electronic motor of the first train segment (Malik: [0037], [0041], and [0050] "The prepositioned car 14a then uses an audio and visual countdown to accelerate the prepositioned car 14a [acceleration signal of first train segment] to speed once the non-stop express train has passed by the prepositioned train car or cars 14a."  Also, "These operators 20 are either fully manually controlling or using partial computer control or fully computerized control of the acceleration, approach, coupling and control synchronization of the prepositioned car 14a, which is the car that is attaching to the rear car 14b of the non-stop express train 18."  Also, "The coupling proximity sensor suite system electronic control module or ECM 36 uses a central processor unit (CPU) device to receive the inputs from the various sensors, process those inputs and output the appropriate instructions, information, real-time visual, CGI and graphical representations of the coupling equipment status, or provide error messages with the necessary corrective actions required to ensure safe and secure coupling and uncoupling operations.").  
12.	Regarding Claim 12, Malik and McGregor remains as applied above in Claim 8, and further, Malik teaches causing doors of the first train segment to close prior to causing the first train segment to accelerate, wherein causing the doors of the first train segment to close includes sending a closing signal to a motor controller to control an electronic motor on the first train segment (Malik: [0037] "Once all passengers are accounted for and via audio and visual in-car signals, the arrival of the non-stop express train 18 is announced [closing signals], the access doors on the sides or ends of the prepositioned car 14a close [closing signal to motor controller] and the conductor then becomes the operator and enters the operator's cab and prepares to leave the drop off and pickup locations 16, 17 [close doors prior to first train segment accelerating] . . . n once the on-coming non-stop express train 18 has passed this station or location." Note that in [0034], [0044], and [0046], the visual and audio signals are displayed to the passengers to make sure that the passengers are in the correct location of the train and indicating time for the passengers to move.  A skilled practitioner would recognize this improves the safety for the passengers to make sure they are on the correct train car and to make sure the passengers are in a safe location on each car, and therefore a closing signal to indicate the start of travel would be obvious if not exactly present.).
13.	Regarding Claim 13, Malik and McGregor remains as applied above in Claim 12, and further, Malik teaches causing the doors of the first train segment to close further includes sending the closing signal to the motor controller in response to the train approaching within a door trigger distance from the first train segment (Malik: [0037] "Once all passengers are accounted for and via audio and visual in-car signals, the arrival of the non-stop express train 18 is announced [closing signals based on the trigger distance], the access doors on the sides or ends of the prepositioned car 14a close and the conductor then becomes the operator and enters the operator's cab and prepares to leave the drop off and pickup locations 16, 17 [close doors prior to first train segment accelerating] . . . n once the on-coming non-stop express train 18 has passed this station or location.").  
14.	Regarding Claim 14, Malik and McGregor remains as applied above in Claim 8, and further, Malik teaches calculating the trigger distance based on at least one of the speed of the train and a safe acceleration speed of the first train segment (Malik: [0037] and [0051] "Each operator's cab, as part of this embodiment, contains a visual display, part of a coupling proximity sensor suite system [train within trigger distance], indicating the distance and time of arrival of the non-stop express train 18 [based on the speed of train] that is approaching. The prepositioned car 14a then uses an audio and visual countdown to accelerate the prepositioned car 14a to speed [safe acceleration speed] once the non-stop express train has passed by the prepositioned train car or cars 14a. The operators of the prepositioned car 14a and the non-stop express train 18 are in constant communication via transceivers over wireless networks to ensure coordination of train operations."  Note that the trigger distance is determined based on the time and distance of the non-stop express train is in relation to the station.  Also, "The ECM 36 then provides the operator of the detached car real-time car-to-station distance information on the display device 26 from the position transmitter(s) 42 in order for the operator to know when to start braking the detached car and to arrive at the correct location at the drop off or pick up location.").  
15.	Regarding Claim 15, Malik teaches a train system comprising: a plurality of train segments; a memory; and a processor communicatively coupled to the memory, wherein the processor is configured to perform a method comprising (Malik: [0009] and [0035] "In one aspect of the present invention, a non-stop train system comprises: a plurality of train cars [plurality of train segments] each comprising: a braking system coupled to rail wheels... and a wireless transmitter and receiver, an electronic control module communicatively coupled to the proximity sensor via the wireless transmitter and receiver and comprising a processor and a memory [storage medium having instructions]..."  Also, "The short and long-distance non-stop express train and individual train cars are self-propelled and either controlled by a human operator with computer assistance or are automatically controlled by computer mechanisms that interface with the coupling proximity sensor suite system."):   P201902081US013Appl. No. 16/580,214
Determining that a train has approached to within a trigger distance from a first train segment, the train having a first velocity in a first direction along a track; causing the first train segment to accelerate to approximately the first velocity (Malik: [0037] "Each operator's cab, as part of this embodiment, contains a visual display, part of a coupling proximity sensor suite system [train within trigger distance], indicating the distance and time of arrival of the non-stop express train 18 [train having a first velocity, in first direction along track] that is approaching. The prepositioned car 14a then uses an audio and visual countdown to accelerate the prepositioned car 14a to speed [accelerate first train segment to first velocity] once the non-stop express train has passed by the prepositioned train car or cars 14a. The operators of the prepositioned car 14a and the non-stop express train 18 are in constant communication via transceivers over wireless networks to ensure coordination of train operations.");
And coupling the first train segment to an… end of the train, wherein the coupling is performed while the first train segment and the train are in motion at approximately the first velocity (Malik: [0009] and [Claim 15] "In one aspect of the present invention, a non-stop train system comprises...the sensors detect a distance and a relative speed between the at least one non-stop express train car and the at least one prepositioned train car, and the electronic control module adjusts the speed of the at least one non-stop express train car and the at least one prepositioned train car based on the detected distance such that the rear coupler of the at least one non-stop express train car couples to the front coupler of the at least one prepositioned train car while moving along the track."  Also, "The non-stop train system of claim 1, wherein the electronic control module adjusts a speed differential [coupling while first train segment and train are in motion, at approximately the first velocity] of the at least one non-stop express train and the at least one prepositioned car to be between about 0.37 miles per hour up to about 22 miles per hour.").
	Malik fails to teach coupling the first train segment to a front end of the train.
However, in the same field of endeavor, McGregor teaches coupling the first train segment to a front end of the train, wherein the coupling is performed while the first train segment and the train are in motion at approximately the first velocity (McGregor: [0026] and [0028] "To on-board passengers, a carriage 202 has stopped to disembark the last load of passengers, and then on-boards passengers wishing to join the next Train 204. As portrayed in Figure 2b, the carriage 202 accelerates under its own power ahead of the next approaching Train 204 [first train segment accelerates to first velocity], synchronising speeds [first train segment and train are in motion, approximately at first velocity] as they approach each other and engage coupling [coupling first train segment and train] and docking mechanisms."  Also, "Further, a carriage or carriages which have previously stopped at a station ahead of the train 304, or may have been transferred over from an adjacent line, may be coupled to the front of train 304 [coupling first train segment to front end of the train], so that the length of train 304 may remain substantially constant over time but the particular carriages making up train 304 change over time, or the length of the train 304 may vary over time depending on the demand at that point in the system.").  
Malik and McGregor are considered to be analogous to the claim invention because they are in the same field of modular train systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Malik to incorporate the teachings of McGregor to couple the train segment to the front end of the train because it provides the benefit of dynamically reconfiguring the train at speed to reduce stopping of a main train segment. 
Regarding Claim 16, Malik and McGregor remains as applied above in Claim 15, and further, Malik teaches determining that a second train segment is at a rear end of the train (Malik: [0038] "Prior to the next station 16 or stop, the prepositioned car 14a [second train segment] attached to the rear of the non-stop express train 18 [at rear end of train], is now available for passengers to enter to allow them to disembark at the next station 16 or stop along the non-stop express train route.");
Determining that the train has approached to within a threshold distance away from a next station (Malik: [0043] and [0051] "The operators 20 of the both the non-stop express train 18 and the soon-to-detach rear car(s) 14c remain in their respective operator cabs 24 and monitor the visual display 26 indicators of the coupling proximity sensor suite system that displays the status of the coupling system 22, train speed and the countdown to decoupling operations [approached within a threshold distance]."  Also, "The ECM 36 then provides the operator of the detached car real-time car-to-station distance information on the display device 26 from the position transmitter(s) 42 in order for the operator to know when to start braking the detached car and to arrive at the correct location at the drop off or pick up location.");
Decoupling the second train segment from the rear end of the train (Malik: [0038] "The non-stop express train 18 has any number of drop off car(s) 14a and 14b which can detach [decoupling second train segment from rear] and stop at the next designated station 16 or stop along the non-stop express train route.");
And causing the second train segment to decelerate such that it comes to a stop at the next station (Malik: [0038] "The drop off car(s) 14a and 14b that are approaching this aforementioned station 16 or stop enter the stop track 12b from the main track 12a and decelerate [second train segment decelerates] by using braking or, in a further embodiment, using regenerative braking, to come to a stop to act as the replacement propositioned car 14a at the designated station 16 or stop to await the arrival of the next non-stop express train 18 [stop at the next station].").
Regarding Claim 17, Malik and McGregor remains as applied above in Claim 16, and further, Malik teaches causing the second train segment to decelerate includes sending a deceleration signal to a motor controller to control an electronic motor of the second train segment (Malik: [0045] and [0050] "The display may include braking instructions [deceleration signal] and braking operational status for fully manual operation, partial computer-controlled [to motor controller] operation or fully automated operation of the detaching car."  Also, "The coupling proximity sensor suite system electronic control module or ECM 36 uses a central processor unit (CPU) device to receive the inputs from the various sensors, process those inputs and output the appropriate instructions, information, real-time visual, CGI and graphical representations of the coupling equipment status, or provide error messages with the necessary corrective actions required to ensure safe and secure coupling and uncoupling operations."). 
18.	Regarding Claim 18, Malik and McGregor remains as applied above in Claim 15, and further, Malik teaches causing the first train segment to accelerate includes sending an acceleration signal to a motor controller to control an electronic motor of the first train segment (Malik: [0037], [0041], and [0050] "The prepositioned car 14a then uses an audio and visual countdown to accelerate the prepositioned car 14a [acceleration signal of first train segment] to speed once the non-stop express train has passed by the prepositioned train car or cars 14a."  Also, "These operators 20 are either fully manually controlling or using partial computer control or fully computerized control of the acceleration, approach, coupling and control synchronization of the prepositioned car 14a, which is the car that is attaching to the rear car 14b of the non-stop express train 18."  Also, "The coupling proximity sensor suite system electronic control module or ECM 36 uses a central processor unit (CPU) device to receive the inputs from the various sensors, process those inputs and output the appropriate instructions, information, real-time visual, CGI and graphical representations of the coupling equipment status, or provide error messages with the necessary corrective actions required to ensure safe and secure coupling and uncoupling operations.").  
19.	Regarding Claim 19, Malik and McGregor remains as applied above in Claim 15, and further, Malik teaches causing doors of the first train segment to close prior to causing the first train segment to accelerate, P201902081US014Appl. No. 16/580,214 wherein causing the doors of the first train segment to close includes sending a closing signal to a motor controller to control an electronic motor on the first train segment (Malik: [0037] "Once all passengers are accounted for and via audio and visual in-car signals, the arrival of the non-stop express train 18 is announced [closing signals], the access doors on the sides or ends of the prepositioned car 14a close [closing signal to motor controller] and the conductor then becomes the operator and enters the operator's cab and prepares to leave the drop off and pickup locations 16, 17 [close doors prior to first train segment accelerating] . . . n once the on-coming non-stop express train 18 has passed this station or location." Note that in [0034], [0044], and [0046], the visual and audio signals are displayed to the passengers to make sure that the passengers are in the correct location of the train and indicating time for the passengers to move.  A skilled practitioner would recognize this improves the safety for the passengers to make sure they are on the correct train car and to make sure the passengers are in a safe location on each car, and therefore a closing signal to indicate the start of travel would be obvious if not exactly present.).
20.	Regarding Claim 20, Malik and McGregor remains as applied above in Claim 19, and further, Malik teaches causing the doors of the first train segment to close further includes sending the closing signal to the motor controller in response to the train approaching within a door trigger distance from the first train segment (Malik: [0037] "Once all passengers are accounted for and via audio and visual in-car signals, the arrival of the non-stop express train 18 is announced [closing signals based on the trigger distance], the access doors on the sides or ends of the prepositioned car 14a close and the conductor then becomes the operator and enters the operator's cab and prepares to leave the drop off and pickup locations 16, 17 [close doors prior to first train segment accelerating] . . . n once the on-coming non-stop express train 18 has passed this station or location.").  

Prior Art
21.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.
Fifield (US 20180079436 A1)
Malik (US 20200055530 A1)
Mizuno (US 20190092357 A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663